Title: Enclosure: To John Fitzgerald, 8 October 1793
From: Washington, George
To: Fitzgerald, John


            
              Sir,
              Mount Vernon 8. Octor 1793.
            
            While the public mind is engaged, and in some degree disturbed by various subjects
              which have arisen, consequent of a War in which most of the European powers are
              engaged—with the highest satisfaction I have received assurances from many parts of
              the United States, of the determined resolution of the Citizens thereof to be neutral,
              thereby securing to themselves the inestimable blessings resulting from peace; &
              that they will give support to measures, adopted by those to whom they have confided
              authority for that purpose, which are dictated with an evident regard to their
              interests, & by a wish to promote the happiness of all the Citizens of the Union.
              Among those which have been received, the resolutions of my Fellow Citizens of
              Alexandria, enclosed by you, have contributed not a little to afford me pleasure, and
              justify the opinion I had entertained of their good sense & patriotism. I request
              you, Sir, to make known to them my attachment, equally with their’s, to a republican
              system, and as far as my personal endeavours will contribute, they will be employed in
              supporting the principles of our fœderal Government, and defeating any attempts which
              might be made to violate them, or to lessen the confidence of the people therein.
            I join with them also in expressions of gratitude to the French nation for their
              timely & important services rendered to these States, and it is my earnest wish
              that genuine Liberty & equal rights may pervade every Nation of the Earth.
            
              Go. Washington
            
          